DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 4/29/2021 with an RCE, Applicant amended claims 34, 37-39, 42-43, and cancelled claims 23-33, 35-36, 44-46, and 50.  This amendment is acknowledged.  Claims 1-22, 34, 37-43, and 47-49 are pending with claims 1-22 being previously withdrawn from consideration (discussed in the office action dated 5/21/2020).  Claims 34, 37-43, and 47-49 are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed with an RCE after the mailing date of the final rejection on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 43 is objected to because of the following informalities: it appears that the period to end the claim was deleted and not replaced.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 37-43, 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,425,354, claims 18-38 of U.S. Patent No. 9,417,041 and claims 1-20 of U.S. Patent No. 8,974,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is a slight shape or different description of the engagement members and these differences are not patentably unique or distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34, 41, 47, and 49 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Treadway US Pat. No. 4,976,442.
Treadway teaches:
In Reference to Claim 34
An apparatus for adding a payload capacity to an arrow (arrow 9 with a transmitting payload 1, Fig. 1-7), the arrow having a shaft (10), said shaft having a chamber (16), said apparatus comprising: 
a housing (2); 
at least one engagement member removably securing the housing to the arrow (transmitter housing 2a and bevel 8 engage the inner surface of the arrow and wedge 17 to selectively hold and release the transmitter in and from the arrow chamber, Col. 5 lines 25-47, 66 – Col. 6 line 15); and 
at least one animal engagement member extending from said housing (hook member having shank 5, barb, 6, and tip 7).
In Reference to Claim 41
The apparatus of claim 34, wherein said at least one animal engagement member comprises a hook (hook member having shank 5, barb, 6, and tip 7).  
In Reference to Claim 47
The apparatus of claim 34, wherein said housing comprises a radio transmitter (radio transmitting antennae 3, Col. 4 lines 64 – Col. 5 line 4).  
In Reference to Claim 49
The apparatus of claim 34, wherein said housing comprises a battery (Col. 4 lines 64-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-39 and 42-23 are rejected under 35 U.S.C. 103a as being unpatentable over Treadway as applied to claim 34 above and further in view of Ferguson et al. US Pat. No. 5,188,373.
In Reference to Claim 37
Treadway teaches:
The apparatus of claim 34 as rejected above.
Treadway fails to teach:
Wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow.  
Ferguson teaches:
An apparatus for adding a payload capacity to an arrow (numerous tracking apparatus/inserts being insertable into chamber in an arrow shaft 100 (inherently adding weight), Fig. 1-22, most notably Fig. 13-22), the arrow having a shaft (arrow shaft 100 or extension portions such as 150/230/204), said shaft having a chamber (152/212/204, Fig. 13-22), said apparatus comprising: 
a housing (tracking housing 162/200, Fig. 13-22); 
at least one engagement member removably securing the housing to the arrow, wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow (housing 162/200 is secured in the arrow chamber by any of many engagement members generally using frictional interaction of a forward and/or rearward portion with respective chamber portions such as retaining pins 178, Fig. 13-15, retaining lips and compression fitting ring 202, Fig. 16/19, cam member 236 with compression force producing spring 234, Fig. 17-18, tension spring 280 and groove 282, inner wall 204 or retaining ring and lip 286/290, Fig. 21, or clamp head 300/302, Fig. 22); and 
at least one animal engagement member extending from said housing (the tracker 162/200 may include animal engagement hooks 168/206, Fig. 13-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different engagement members to removably secure the transmitter in the arrow in order to more securely hold the transmitter in the arrow during firing and further prevent the transmitter from dislodging before impacting the intended target making the wounded target easier to track as taught by Ferguson (Col. 3 lines 23-64).
In Reference to Claim 38
Treadway as modified by Feguson teaches:
The apparatus of claim 37, wherein the compression fitting is secured to a retaining lip placed within the chamber in the arrow shaft (Ferguson: fitting ring 202 fits in a lip in chamber 204, Fig. 19, compression fitting ring 286 sits in behind lip ring 290, Fig. 21, head of 200 is held and retained in compression head 302 of insert 300, Fig. 22). 
In Reference to Claim 39
Treadway as modified by Feguson teaches:
The apparatus of claim 38, wherein said retaining lip is secured within the chamber by friction (Ferguson: fitting ring 202 fits in a lip in chamber 204, Fig. 19, compression fitting ring 286 sits in behind lip ring 290, Fig. 21, head of 200 is held and retained in compression head 302 of insert 300, Fig. 22, all of which are frictional retention means).
In Reference to Claim 42
Treadway teaches:
The apparatus of claim 34 as rejected above.
Treadway fails to teach:
Wherein the at least one engagement member removably securing the housing to the arrow comprises a head designed to fit within one or more retaining lips located in the chamber of the arrow.  
Ferguson teaches:
An apparatus for adding a payload capacity to an arrow (numerous tracking apparatus/inserts being insertable into chamber in an arrow shaft 100 (inherently adding weight), Fig. 1-22, most notably Fig. 13-22), the arrow having a shaft (arrow shaft 100 or extension portions such as 150/230/204), said shaft having a chamber (152/212/204, Fig. 13-22), said apparatus comprising: 
a housing (tracking housing 162/200, Fig. 13-22); 
at least one engagement member removably securing the housing to the arrow, wherein the at least one engagement member removably securing the housing to the arrow comprises a head designed to fit within one or more retaining lips located in the chamber of the arrow (housing 162/200 is secured in the arrow chamber by any of many engagement members generally using frictional interaction of a forward and/or rearward portion with respective chamber portions such as retaining lips and compression fitting ring 202, Fig. 16/19, cam member 236 with compression force producing spring 234, Fig. 17-18, tension spring 280 and groove 282, inner wall 204 or retaining ring and lip 286/290, Fig. 21, or clamp head 300/302, Fig. 22); and 
at least one animal engagement member extending from said housing (the tracker 162/200 may include animal engagement hooks 168/206, Fig. 13-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different engagement members to removably secure the transmitter in the arrow in order to more securely hold the transmitter in the arrow during firing and further prevent the transmitter from dislodging before impacting the intended target making the wounded target easier to track as taught by Ferguson (Col. 3 lines 23-64).
In Reference to Claim 43
Treadway as modified by Feguson teaches:
The apparatus of claim 42, wherein said head comprises a wider portion at the distal end of the head designed to be secured by the one or more retaining lips located in the chamber of the arrow and a narrower portion located in back of the wider portion and wherein the one or more retaining lips are located around the narrow portion when the housing is secured within the arrow (Ferguson: lips 290 secure in narrow groove section between ring 286 to secure the larger head end of the housing in the chamber, Fig. 21).
Claim 40 is rejected under 35 U.S.C. 103a as being unpatentable over Treadway as applied to claim 34 above and further in view of Kikos US Pub. No. 2007/0105668.
In Reference to Claim 40
Treadway teaches:
The apparatus of claim 34 as rejected above.
Treadway fails to teach:
A second animal engagement member.  
Kikos teaches:
An apparatus tracking the location of an arrow (tracking system 10 for arrow 12, Fig. 1-3), the arrow having a shaft (arrow shaft 24/40), said shaft having a chamber (38, Fig. 2-3), said apparatus comprising: 
a housing (transmitter 18); 
at least one engagement member removably securing the housing to the arrow (transmitter 18 removably secured by threaded ends 32/42); and 
at least two animal engagement members extending from said housing (multiple hooks 58 on engagement section 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included multiple hooked animal engagement members as this is a commonly known and used arrangement in the art and in order to more securely latch the transmitter onto the target as taught by Kikos ([0048]-[0050]).  Further it would have been obvious to one having ordinary skill in the art to have formed the animal engagement member as multiple hooks in order to ensure the transmitter would latch onto the target as is commonly known and used in the art and further as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis CO., 193 USPQ 8)
Claim 48 is rejected under 35 U.S.C. 103a as being unpatentable over Treadway as applied to claim 34 above and further in view of Russell et al. US Pub. No. 2010/0035709.
In Reference to Claim 48
Treadway teaches:
The apparatus of claim 34 as rejected above.
Treadway fails to teach:
The housing comprising a GPS signal.  
Russell teaches:
An apparatus tracking the location of an arrow (tracking system 100 for an arrow, Fig. 1-3), the arrow having a shaft (arrow shaft 220/30), said shaft having a chamber (40), said apparatus comprising: 
a housing (transmitter 75); 
at least one engagement member removably securing the housing to the arrow (transmitter 75 removably secured by retainer 44); and 
at least two animal engagement members extending from said housing (multiple hook engagement section 42 expand at impact);
and the housing comprising a GPS receiver (GPS tracking component, [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different tracking sources in order to make the transmitter easier to find as GPS is well-known and commonly used in the art to provide and capable of use if the target moves outside of radio range as taught by Russell ([0026], [0049]).
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not fully persuasive. 
In regards to the priority date of this application as being 2009 or 2010, this is partially persuasive.  This application is a divisional from 15/963,000 which is a CIP of 15/233,770 which is a continuation of 14/623,789 which further continues back to 2009 and 2010 provisional applications.  The priority date for the claimed subject matter appears to now date back to the earliest parent application, however not everything in the present application has support dating back to the original parent.  So for now, the statutory double patenting rejection has been removed, however the claimed subject matter is still within non-statutory double patenting differences and the rejection has been updated above to reflect this.
Applicant’s arguments with respect to claim(s) 34, 37-43, and 47-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Based on the claim amendments a new grounds of rejection is made in view of Treadway.
Brief Discussion of Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Rodriguez (5,450,614), Ferguson (5,188,373), Capson (4,858,935), Polando (4,836,557), Nick (2010/0248871) teach similar arrows having detachable tracking devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711